Case: 17-11066      Document: 00514514382         Page: 1    Date Filed: 06/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 17-11066                               June 15, 2018
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DESTINY DAWN RAYNEA CHANDLER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-263-1


Before DAVIS, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Destiny Dawn Raynea Chandler appeals the 12-month sentence imposed
following the revocation of her supervised release. Chandler argues that the
district court committed procedural error by considering rehabilitation, an
impermissible factor, in selecting her revocation sentence. She also argues
that her 12-month revocation sentence, which is above the range recommended
by   the    Sentencing      Guidelines’     policy    statements,      is     substantively


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11066     Document: 00514514382     Page: 2   Date Filed: 06/15/2018


                                  No. 17-11066

unreasonable. This court reviews a sentence of imprisonment imposed upon
revocation of a term of supervised release under the “plainly unreasonable”
standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011).
        After announcing the revocation sentence, the district court stated that
Chandler’s “refusal to appropriately address her substance abuse problem
makes her a risk to the community.” The court went on to explain that “[a]
sentence of 12 months will serve to address the violation conduct committed by
her and as a deterrent from further criminal activity.”        Defense counsel
objected to the revocation sentence “to the extent the [c]ourt lengthened the
sentence for the purposes of fostering defendant’s rehabilitation.”
        Nothing in the district court’s explanation at the revocation hearing
indicates that it increased Chandler’s revocation sentence for purposes of
rehabilitation or that rehabilitation was a “dominant factor” in the court’s
selection of a sentence. See United States v. Culbertson, 712 F.3d 235, 240 (5th
Cir. 2013). It is clear from the court’s statements at the revocation hearing
that a desire to protect the public and to deter further criminal activity were
the dominant factors in the court’s 18 U.S.C. § 3553(a) analysis. Chandler’s
claim of procedural error is without merit.
        Chandler claims that her sentence is substantively unreasonable
because the district court gave significant weight to an improper factor—the
need for rehabilitation—and made a clear error in judgment in balancing the
§ 3553(a) factors. See United States v. Warren, 720 F.3d 321, 332 (5th Cir.
2013). As already discussed, the district court’s revocation sentence was not
improperly informed by Chandler’s need for rehabilitation and the court
appropriately applied the relevant § 3553(a) factors to the facts of Chandler’s
case.
        The judgment of the district court is AFFIRMED.



                                        2